  8:20-cv-00457-RFR-SMB Doc # 30 Filed: 09/09/21 Page 1 of 2 - Page ID # 90




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

KIMBERLY MILOVAC, as Mother & Next
Friend of Leo S. Milovac, a Minor;
                                                                    8:20CV457
                    Plaintiff,

     vs.                                                   TRIAL SETTING ORDER

THE EVANGELICAL LUTHERAN GOOD
SAMARITAN SOCIETY,

                    Defendant.

     After conferring with counsel for the parties,

     IT IS ORDERED:

     1)     A status conference will be held before the undersigned Magistrate Judge on
            April 13, 2022 at 10:00 a.m. Telephone conference instructions are found at
            Filing No. 6.

     2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
            judge on May 5, 2022 at 10:00 a.m., and will be conducted by video
            conferencing. Video conference instructions are found at Filing No. 29.

     3)     The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to bazis@ned.uscourts.gov in Word format, by 12:00 p.m. on May 2,
            2022.

     4)     The jury trial of this case is set to commence before Robert F. Rossiter, Jr., United
            States District Judge, in Courtroom 4, Roman L. Hruska Federal Courthouse, 111
            South 18th Plaza, Omaha, Nebraska, on June 13, 2022 at 9:00 a.m. or as soon
            thereafter as the case may be called, for a duration of four (4) trial days. This case
            is subject to the prior trial of criminal cases and such other civil cases as may be
            scheduled for trial before this one. Jury selection will be held at the
            commencement of trial.

     5)     Motions in limine shall be filed seven days before the pretrial conference. It is not
            the normal practice to hold hearings on motions in limine or to rule on them prior
            to the first day of trial. Counsel should plan accordingly.

     6)     All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge, including all requests for changes of
            trial dates. Such requests will not be considered absent a showing of due diligence
            in the timely progression of this case and the recent development of
            circumstances, unanticipated prior to the filing of the motion, which require that
            additional time be allowed.
8:20-cv-00457-RFR-SMB Doc # 30 Filed: 09/09/21 Page 2 of 2 - Page ID # 91



   Dated this 9th day of September, 2021.
                                            BY THE COURT:


                                            s/ Susan M. Bazis
                                            United States Magistrate Judge
